United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Covington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-990
Issued: August 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2007 appellant filed a timely appeal from the November 29, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of her claim. The Board also has jurisdiction to review the Office’s February 8, 2007
nonmerit decision denying reconsideration.
ISSUES
The issues are: (1) whether appellant sustained a carpal tunnel injury in the performance
of duty; and (2) whether the Office properly denied her December 20, 2006 application for
reconsideration.
FACTUAL HISTORY
On September 6, 2006 appellant, then a 41-year-old tax analyst, filed a claim alleging
that her carpal tunnel syndrome was a result of her federal employment: “After the repetitive
keyboard entry in inputting data into the computer led to pain in both hands and weakness the

more keyboard entry I input the worse my hands felt and over the years continuing keyboard
work has added more pain and weakness.”
The Office asked appellant to submit additional information to support her claim,
including a comprehensive report from her physician providing, among other things, the
physician’s opinion, with medical reasons, on the cause of her condition: “Specifically, if your
doctor feels that work activities in your federal employment caused your condition, an
explanation of how your job activities caused your condition should be provided.”
On May 28, 2002 Dr. Robert J. Hellmann, an internist, noted appellant’s complaints of
intermittent tingling in both hands. “[Appellant] states working on computers will seem to
trigger.” Dr. Hellmann suspected mild carpal tunnel syndrome. An August 30, 2006 Dr. T. Greg
Sommerkamp, a hand surgeon, noted a 12-year history of bilateral whole hand pain and
paresthesias, right greater than left. Appellant complained of increased symptomatology with
holding a steering wheel, newspaper, keyboard and the like. Dr. Sommerkamp diagnosed
bilateral carpal tunnel syndrome. The Office received appellant’s official position description.
In a November 29, 2006 decision, the Office denied appellant’s claim for compensation
benefits. The Office found that the evidence failed to establish that the claimed medical
condition was related to the established work-related events.
In a letter postmarked December 20, 2006, appellant requested reconsideration. She
stated that she asked Dr. Sommerkamp’s office for the statement of explanation the Office had
requested and was told that the Office should contact the doctor’s office for a medical narrative.
The Office provided Dr. Sommerkamp with a copy of its development letter but advised
appellant that it was her responsibility to provide the documentation requested.
In a February 8, 2007 decision, the Office denied appellant’s application for
reconsideration. The Office noted that it had received no additional information to support a
causal relationship between appellant’s carpal tunnel syndrome and her federal employment.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1 An
employee seeking compensation under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.2

1

5 U.S.C. § 8102(a).

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton,
40 ECAB 1143 (1989).

2

Causal relationship is a medical issue3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
ANALYSIS -- ISSUE 1
The Office does not dispute that appellant used a keyboard at work for data input. The
Office does not dispute that she performed repetitive motions in the course of her employment as
a tax analyst. Appellant has met her burden to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. The question that
remains is whether this particular employment activity caused or aggravated her bilateral carpal
tunnel syndrome.
The medical evidence appellant submitted does not support her claim. Dr. Hellmann, the
internist, and Dr. Sommerkamp, the hand surgeon, both supported a diagnosis of carpal tunnel
syndrome, but neither offered an opinion connecting this diagnosis to repetitive motion at work
and explaining how data input on a keyboard caused or aggravated her condition. This
explanation is crucial to appellant’s claim. Without it, she has not established that she sustained
an injury in the performance of duty. The Board will affirm the Office decision denying
compensation benefits.
LEGAL PRECEDENT -- ISSUE 2
The Office may review an award for or against payment of compensation at any time
upon application of the employee.7 The employee shall exercise this right through a request to
the district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”8
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.605 (1999).

3

interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.9
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.10 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.11
ANALYSIS -- ISSUE 2
Appellant’s December 20, 2006 application for reconsideration is timely, but it meets
none of the standards for obtaining a merit review of her case. She submitted no additional
evidence to support her claim. Appellant simply explained her communication with
Dr. Sommerkamp’s office.
The Office forwarded its request for information to
Dr. Sommerkamp but received nothing in return. Because appellant failed to support her
application for reconsideration with new and relevant evidence or argument, the Office properly
denied her request. The Board will affirm the Office decision denying reconsideration.
Appellant is not entitled to a reopening of her case.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a carpal tunnel injury in the performance of duty. The Board also finds that the Office
properly denied her December 20, 2006 application for reconsideration.

9

Id. § 10.606.

10

Id. § 10.607(a).

11

Id. § 10.608.

4

ORDER
IT IS HEREBY ORDERED THAT the February 8, 2007 and November 29, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 8, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

